DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-23, in the reply filed on 10/17/2022 is acknowledged.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "non-solvent".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "second base".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-9, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kise, Journal of Polymer Science: Polymer Chemistry Edition, vo. 20, 3189-3197 (1982).
Kise teaches adding a solution of NaOH in water to a solution of PVC and TBAB in THF to dehydrochlorinated PVC (pg. 3190). NaOH corresponds to the claimed base. A solution of PVC in THF is formed by dissolving PVC in THF. Kise teaches adding water (corresponding to the claimed non-solvent) and that the product precipitates (pg. 3190). Kase provides specific examples having 77.9% conversion and 83.1% conversion (Table 1) corresponding to a partial dehydrochlorination of 77.9% and 83.1 dehydrochlorinated PVC. Kise does not discuss the temperature of the reaction, thus the reaction temperature is room temperature.
Kise teaches the PVC had an average degree of polymerization of 1300 (pg. 3190). When 77.9% of the 1300 monomeric units are dehydrochlorinated, this gives a structure 
    PNG
    media_image1.png
    108
    160
    media_image1.png
    Greyscale
 where there are about 1013 dehydrochlorinated units (corresponding to the subscript y) and about 287 vinyl chloride units (corresponding to the subscript x). When x is 144, y is 506, and z is 2, this meets the variables of claim 9 and gives about 1013 dehydrochlorinated units and about 287 vinyl chloride units.

Claim(s) 3-4, 6-7, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rees (US 3,053,821).
Rees teaches a process where PVC polymers and copolymers are dissolved in a solvent, followed by adding ammonia (col. 2, ln. 67-col. 4, ln. 16) giving a resin having unsaturated groups (col. 4, ln. 18; Table I). Rees teaches the product is precipitated with water (col. 2, ln. 19-29; col. 3, ln. 10-15). Rees teaches the degree of unsaturation is from 2.74% to 10.25% (Table I) giving partial dehydrochlorination.
Rees teaches the unsaturated linkages of the unsaturated resins are hydrogenated with palladium and hydrogen (col. 2, ln. 50-63; col. 5, ln. 1-3). Rees teaches the resin is dissolved in dioxane and palladium and acetic acid are added (col. 4, 70-75) followed by addition of water (col. 5, ln. 5). Acetic acid corresponds to the claimed non-solvent of claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees (US 3,053,821).
The discussion with respect to Rees above is incorporated herein by reference.
Rees does not explicitly recite the amounts of monomers present after hydrogenation. 
However, it would have been obvious to one of ordinary skill in the art that the monomeric amounts of Rees falls in the claimed structure. Rees teaches a polyvinyl chloride, meaning it repeat units of vinyl chloride. Rees teaches PVC is dehydrochlorinated, giving at least 1 monomeric unit that is unsaturated. Rees teaches a mole% of unsaturation before hydrogenation of from 2.74-10.25%, meaning there are both vinyl chloride units and unsaturated units present. Rees teaches the PVC is hydrogenated, meaning at least one monomeric unit that was unsaturated is now saturated. Thus, after hydrogenation, it would have been obvious to one of ordinary skill in the art that at least one repeat unit was a vinyl chloride unit (because not all of the PVC was dehydrochlorinated), at least one repeat unit is saturated (because hydrogenation occurred). These amounts fall within or greatly overlap the claimed ranges of 1-100,000.
It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Rees suggests the monomer amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Rees. See MPEP 2123.
Allowable Subject Matter
Claims 14-15, 17-20, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 recites the degree of hydrogenation. Claim 15 recites reaction with sulfur after hydrogenation. Claims 17-18 recite contacting the hydrogenated dehydrochlorinated PVC with a nucleophile to provide a diene substituted partially hydrogenated dehydrochlorinated PVC. Claims 19-20 recites performing a second dehydrochlorination on the hydrogenated dehydrochlorinated PVC. Claim 23 recites depolymerizing the partially dehydrochlorinated PVCZ by contacting with a metathesis catalyst and olefin gas.
Relevant prior art includes Kise, Journal of Polymer Science: Polymer Chemistry Edition, vo. 20, 3189-3197 (1982), Rees (US 3,053,821), Fabris (US 3,896,091), and Yoshii (JP 2002-128953). As the JP document is not in English, citations are to the attached translation.
Kise teaches adding a solution of NaOH in water to a solution of PVC and TBAB in THF to dehydrochlorinated PVC. Kise does not teach hydrogenation, a step of claims 14-15, 17-20. Kise does not teach depolymerization using a metathesis catalyst and olefin gas (claim 23).
Rees teaches a process where PVC polymers and copolymers are dissolved in a solvent, followed by adding ammonia (col. 2, ln. 67-col. 4, ln. 16) giving a resin having unsaturated groups (col. 4, ln. 18; Table I). Rees teaches the unsaturated linkages of the unsaturated resins are hydrogenated with palladium and hydrogen. Rees does not teach a degree of hydrogenation that falls in the claimed range (claim 14) or reaction with sulfur (claim 15). Rees does not teach reaction with a nucleophile substituted diene (claims 17-18). Rees does not teach a second dehydrochlorination (claim 19-20). Rees does not teach depolymerization using a metathesis catalyst and olefin gas (claim 23).
Fabris  teaches dehydrohalogenation followed by reaction with a dienophile. Fabris fails to teach a hydrogenation after dehydrohalogenation and before contacting with a nucleophile.
Yoshii teaches a method for decomposing PVC through dehydrochlorination in an alkaline solution such as KOH or NaOH (¶ 18). Yoshii does not teach aftertreatment such as hydrogenation, reaction with sulfur, reaction with a nucleophile, a second dehydrochlorination or reaction with a metathesis catalyst.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764